               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


In re Flint Water Cases.             Judith E. Levy
                                     United States District Judge
________________________________/

This Order Relates To:

ALL CASES

________________________________/

OPINION AND ORDER DISMISSING CERTAIN DEFENDANTS

     On December 15, 2019, the Court ordered Plaintiffs in individual

Flint Water Cases to show cause in writing by January 8, 2020 why

certain Defendants should not be dismissed. These Defendants were: Jeff
Wright, 1 Daniel Wyant,2 Dayne Walling, 3 Nick Lyon,4 Edward Kurtz,5

Liane Shekter Smith,6 Nancy Peeler, 7 Robert Scott, 8 and Eden Wells.9

      Co-liaison Counsel for the Plaintiffs responded on January 8, 2020,

arguing that Shekter Smith should not be dismissed in several of these

cases. (Carthan, No. 16-cv-10444, ECF No. 1035.) The Court will decide

the issues raised by Co-Liaison Counsel at a later date. Because Plaintiffs

have not otherwise responded to the Court’s order to show cause, if the

following individuals are named as Defendants in this case, they are

dismissed: Jeff Wright, Daniel Wyant, Dayne Walling, Nick Lyon,

Edward Kurtz, Nancy Peeler, Robert Scott, and Eden Wells.



      1 Wright was dismissed as a Defendant in Carthan v. Snyder, 384 F. Supp. 3d
802, 860 (E.D. Mich. 2019) and again in Walters v. Flint, No. 17-10164, 2019 WL
3530874, at *39 (E.D. Mich. Aug. 2, 2019).
      2 Wyant was dismissed as a Defendant in Carthan, 384 F. Supp. at 859 and

again in Walters, 2019 WL 3530874, at *16.
      3 Walling was dismissed as a Defendant in Carthan, 384 F. Supp. at 860 and

again in Walters, 2019 WL 3530874, at *39.
      4 Lyon was dismissed as a Defendant in Walters, 2019 WL 3530874, at *35.

      5 Kurtz was dismissed as a Defendant in Carthan, 384 F. Supp. at 860, and

was not named as a Defendant in Walters, 2019 WL 3530874, at *3 n.5.
      6 Shekter Smith is still a Defendant in Carthan, 384 F. Supp. at 859, but was

dismissed in Walters on statute of limitations grounds. Walters, 2019 WL 3530874, at
*11–*13.
      7 Peeler was dismissed in Carthan, 384 F. Supp. at 858, and was not named as

a Defendant in Walters, 2019 WL 3530874, at *2 n.4.
      8 Scott was not named as a Defendant in Walters, 2019 WL 3530874, at *2 n.4.

      9 Wells was not named as a Defendant in Walters, 2019 WL 3530874, at *2 n.4.

                                         2
     IT IS SO ORDERED.

Date: March 9, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                   JUDITH E. LEVY
                                      United States District Judge

                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 10, 2020.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  3
